Case 1:15-cv-00363-MSK-STV Document 157 Filed 03/22/21 USDC Colorado Page 1 of 28




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

   Civil Action No. 15-cv-00363-MSK-STV

   CHARLES F. FRYBERGER d/b/a CHUCK FRYBERGER FILMS,
       Plaintiff,

   v.

   TRIPTELEVISION, LLC, a Nevada company,
   KULIN STRIMBU, an individual,
   RICH MEDIA EXCHANGE, LLC, a Colorado company
   APPLE VACATIONS, LLC, a Delaware Corporation
        Defendants.


    RESPONSE TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [DOC. # 153]


          Kulin Strimbu and Rich Media Exchange, LLC (“TTV Defendants”), through counsel,

   respectfully submit this Response to Plaintiff’s Motion for Summary Judgment [Doc. # 153].

                                         I.      SUMMARY.

          In his Motion, Plaintiff (“Fryberger”) asks the Court to enter summary judgment in his

   favor on his claim for copyright infringement against Rich Media Exchange, LLC (Claim One)

   and his claims for contributory and vicarious copyright infringement against Kulin Strimbu

   (Claims Two and Three). Fryberger bears the burden of proof on each claim, so to obtain summary

   judgment, he must prove beyond any reasonable doubt each required element for is claims. The

   Court should deny Fryberger’s motion because he failed to meet this stringent standard.

          First, on his claim for copyright infringement, Fryberger has failed to establish that he was

   the exclusive copyright owner to the video content at issue. The evidence presented shows that

   TTV and Fryberger were joint authors of the video content. Even if not joint authors, Fryberger

   agreed TTV would own all video content, including the copyrights to the video content. Fryberger
Case 1:15-cv-00363-MSK-STV Document 157 Filed 03/22/21 USDC Colorado Page 2 of 28




   also agreed to transfer all the finished and unfinished video content to TTV regardless of payment.

   The terms of the MSA and their course of dealing show that TTV owned the video content, or at

   least had the right to use the video content without risk of infringement. The bankruptcy settlement

   also precludes Fryberger’s claim, as does his grant of an irrevocable license. Further, as explained

   below, there are disputed and genuine issues of material fact regarding the elements of Fryberger’s

   copyright infringement claim that preclude summary judgment.

          Second, Fryberger’s claim for contributory copyright infringement fails because Fryberger

   cannot establish direct copyright infringement. It also fails because of the bankruptcy settlement

   and because of the implied license Fryberger provided, which is irrevocable. Fryberger’s claim

   for contributory copyright infringement also fails because Fryberger has not presented undisputed

   evidence showing Kulin Strimbu actually knew TTV or RME was infringing on his copyright and

   materially contributed to the infringement.

          Finally, Fryberger’s claim for vicarious copyright infringement fails for similar reasons.

   His vicarious copyright infringement claim also fails because Fryberger has not presented

   undisputed and admissible evidence that would support a jury verdict on the element requiring him

   to show Ms. Strimbu received a “direct financial benefit” from the allegedly infringing conduct.

   At most, Fryberger showed that Ms. Strimbu was an owner of TTV and Rich Media Exchange,

   LLC (RME) and RME received fees for hosting/ streaming services. Such evidence is insufficient

   to prove the direct financial benefit element required for vicarious copyright infringement.

          For each of these reasons, as described in more detail below, the Court should deny

   Fryberger’s Motion. Instead, the Court should enter summary judgment against Fryberger for the

   reasons identified in the TTV Defendants’ Motion for Summary Judgment [Doc. # 152].



                                                   2
Case 1:15-cv-00363-MSK-STV Document 157 Filed 03/22/21 USDC Colorado Page 3 of 28




                        II.     RESPONSE TO STATEMENT OF FACTS.

          In the “Background” Section of Plaintiff’s Motion, Plaintiff identifies a number of facts

   that are immaterial to the elements of Plaintiff’s claim or the TTV Defendants’ defenses. The

   TTV Defendants therefore do not respond to each of the immaterial factual issues Plaintiff

   identifies. See Faustin v. City & Cty. of Denver, Colo., 423 F.3d 1192, 1198 (10th Cir. 2005)

   (“Only material factual disputes can create a genuine issue for trial and preclude summary

   judgment.”) (citing Hall v. Bellmon, 935 F.2d 1106, 1111 (10th Cir.1991)).

          Relevant to Plaintiff’s copyright claims, Plaintiff states “TTV hired Fryberger to create

   promotional videos, specifically videos promoting travel to Jamaica,” which resulted in what

   Fryberger calls the Jamaica agreement. Motion, p. 2. Fryberger claims the contract was “very

   lucrative” for TTV. The TTV Defendants dispute Fryberger’s claim. The revenue generated to

   TTV from Apple Vacations for filming and producing the videos was consumed by the costs of

   filming and producing the videos with other transactional costs, such as legal fees. Indeed, TTV

   filed for Chapter 7 bankruptcy protection because it was insolvent and did not generate sufficient

   profit from the Apple Vacations projects to sustain operations. See [Doc. # 147-1]; see also TTV’s

   Voluntary Petition for Ch. 7 Bankruptcy (attached hereto as Ex. 1). TTV operated at a loss in 2013

   through 2015, with net losses of $96,775, $80,871 and $64,000 respectively. See TTV’s Statement

   of Financial Affairs (attached as Ex. 2); see also TTV Amended Schedules (attached hereto as Ex.

   3) (showing additional debt contributing to additional losses).

          Moreover, Plaintiff admits the July 17, 2012 “Jamaica agreement” required Plaintiff to

   provide production work on certain videos. See [Doc. # 151-1] & [Doc. # 151-2], pp. 64:1-65:23.

   It provided that TTV “will retain copyright ownership of Produced Content,” which meant all of

   the videos Plaintiff captured, filmed or produced. [Doc. # 151-1], p. 2, ¶ 3.1. The July agreement

                                                   3
Case 1:15-cv-00363-MSK-STV Document 157 Filed 03/22/21 USDC Colorado Page 4 of 28




   was sufficient to transfer any copyright Plaintiff claims by virtue of filming or editing the videos

   in question. SCO Grp., Inc. v. Novell, Inc., 578 F.3d 1201, 1213-14 (10th Cir. 2009).

          On September 4, 2012, TTV entered into a Master Service Agreement (“MSA”) with

   Fryberger to provide additional work on videos from other locations. See [Doc. # 151-3]. In the

   MSA, the parties agreed to a broad and inclusive definition of “confidential information,” which

   included all “data,” “work,” “computer programs,” “production processes,” “designs” and all

   “other documents or property” created pursuant to the MSA. Id., p. 4. The parties also agreed

   that all of this “Confidential Information, and any derivative thereof remains the property of TTV,

   and no license, intellectual property rights or other rights to the Confidential Information are

   granted or implied hereby other than the limited right to use for the Purpose.” Id., p. 5. The MSA

   is sufficient to transfer any copyright Plaintiff claims by virtue of filming or editing the videos

   pursuant to the MSA. SCO Grp., Inc., 578 F.3d at 1213-14.

          Additionally, Fryberger notes that “TTV fell behind in paying Fryberger,” and as a result,

   “Fryberger properly terminated the SMA effective March 29, 2013.” Motion, p. 4. It is undisputed

   that TTV paid several of Fryberger’s invoices and ultimately paid him $115,399.10. See [Doc. #

   153-6], p. 2. TTV has admitted it failed to pay the remaining invoices Fryberger sent pursuant to

   the MSA and in doing so, breached the MSA. [Doc. # 115], p. 1.

          Whether TTV breached the MSA is immaterial to Fryberger’s claims against Kulin

   Strimbu and Rich Media Exchange, LLC. Neither Kulin Strimbu nor Rich Media Exchange, LLC

   were parties to the MSA [Doc. # 152-3], which is presumably why Fryberger did not sue either

   party for breach of contract. Fryberger’s only claim against RME is for copyright infringement.

   [Doc. # 1], pp. 7-8, ¶¶ 84-94. His claims against Kulin Strimbu are for contributory copyright

   infringement (Id., pp. 8-9, ¶¶ 95-110) and vicarious copyright infringement. Id., pp. 9-10 ¶¶ 111-

                                                   4
Case 1:15-cv-00363-MSK-STV Document 157 Filed 03/22/21 USDC Colorado Page 5 of 28




   121. None of the elements for Fryberger’s claims against RME or Ms. Strimbu requires proof of

   breach of the MSA. La Resolana Architects, PA v. Reno, Inc., 555 F.3d 1171, 1177 & 1181 (10th

   Cir. 2009). Additionally, TTV’s bankruptcy precludes Fryberger’s claims against TTV (including

   breach of contract), rendering Fryberger’s factual statements relating to TTV’s breach of the MSA

   immaterial to any remaining issues.

          Finally, in his “background” section, Fryberger claims that he “revoked the implied

   licenses” he provided to the TTV Defendants by sending an email to an employee of Apple

   Vacations on August 6, 2013. Motion, p. 5 (citing email filed as Doc. # 153-9). Fryberger

   contends that despite his notice to Apple Vacations, “neither Apple Vacations nor TTV

   discontinued the display, performance and streaming of the Works.” Id.

          Fryberger’s factual discussion regarding revocation of the licenses he granted is

   immaterial. There is no dispute Fryberger gave an implied license to TTV, the TTV Defendants

   and Apple Vacations. See [Doc. # 106], p. 2 (“TTV enjoyed revocable implied licenses to the

   Works”); Id., p. 22 (“If TTV had paid the invoices, then the “implied licenses would have become

   irrevocable.”). Indeed, Fryberger testified that he provided permission to use the videos (e.g., a

   license) and the scope of the license he provided was unlimited, allowing end user to do whatever

   it wanted with the videos (including using them, storing tem, transferring them, monetizing them

   or displaying them). See [Doc. # 152-2], pp. 125:6-126:4.

          The TTV Defendants do not dispute that Fryberger attempted to revoke the licenses he

   provided as he described. Motion, pp. 6-7. But the licenses he previously granted were irrevocable

   if the TTV Defendants and/or Apple Vacations paid consideration for the works. See Xtomic, LLC

   v. Active Release Techniques, LLC, 460 F. Supp. 3d 1147, 1155 (D. Colo. 2020); Asset Mktg. Sys.,

   Inc. v. Gagnon, 542 F.3d 748, 757 (9th Cir. 2008) (holding plaintiff granted the defendant “an

                                                  5
Case 1:15-cv-00363-MSK-STV Document 157 Filed 03/22/21 USDC Colorado Page 6 of 28




   unlimited, nonexclusive license to retain, use, and modify the software” subject to the copyright

   dispute which was irrevocable because the defendant “paid consideration” for it) (citing Lulirama

   Ltd., Inc. v. Axcess Broad. Servs., Inc., 128 F.3d 872, 882 (5th Cir. 1997) and 3–10 Melville B.

   Nimmer & David Nimmer, Nimmer on Copyright § 10.02[B][5] (2008)).

          There is no dispute that the TTV Defendants partially paid Fryberger, although it did not

   pay him in full. A license is irrevocable only if no consideration is provided. See Carson v.

   Dynegy, Inc., 344 F.3d 446, 452 (5th Cir. 2003) (applying Texas law to determine whether

   continued employment was sufficient consideration); Sprengel v. Mohr, No. CV 11-08742-MWF

   SPX, 2013 WL 645532, at *12 (C.D. Cal. Feb. 21, 2013) (applying California law to determine

   whether consideration was provided and concluding that the parties “exchange of promises” and

   contributions of small sums of money provided “sufficient and valuable consideration for the

   license's grant,” rendering it irrevocable); Karlson v. Red Door Homes, LLC, 18 F. Supp. 3d 1301,

   1316–17 (N.D. Ala. 2014), aff'd, 611 F. App'x 566 (11th Cir. 2015) (finding fact disputes about

   whether defendant continued to use plaintiff’s works after revocation date was “not material to the

   issues before this court … [b]ecause plaintiff granted defendants an implied license in plaintiff's

   renderings” and “plaintiff received consideration for that license,” so “plaintiff could not

   unilaterally revoke his grant of a license by announcing that he did not receive the deal or the

   consideration he actually wanted.”).

          The license is irrevocable if some consideration was provided for it, even when the

   defendant has not paid in full. See Effects Assocs., Inc. v. Cohen, 908 F.2d 555, 559 n.7 (9th Cir.

   1990) (rejecting argument that implied license was revocable because defendant had not “paid in

   full the agreed-to price for the footage” and also rejecting argument that “payment in full” was “a

   condition precedent to implying a license.”); Reinicke v. Creative Empire LLC, 38 F. Supp. 3d

                                                   6
Case 1:15-cv-00363-MSK-STV Document 157 Filed 03/22/21 USDC Colorado Page 7 of 28




   1192, 1203–04 (S.D. Cal. 2014), aff'd, 669 F. App'x 470 (9th Cir. 2016) (disputes about the

   amounts defendant should have paid to plaintiff were immaterial because it was undisputed that

   defendant paid plaintiff around $9000 for implied license, which was sufficient to render the

   license irrevocable even if the payment was not paid the total payment due); Fontana v. Harra,

   No. CV 12-10708 CAS JCGX, 2013 WL 990014, at *5–6 (C.D. Cal. Mar. 12, 2013) (noting that

   “[f]ailure to provide payment in full can only void an implied license if the agreement giving rise

   to the license contains a conditions precedent clause requiring full payment,” which would be

   improbable if the implied license is derived from oral statements or “course of performance,” and

   “[c]onsequently, absent unusual circumstances, when a plaintiff enters an oral agreement to create

   a work for a defendant to copy or distribute, the plaintiff's proper course of action for seeking full

   payment is a breach of contract case, not a copyright infringement case.”) (citations omitted).

          Accordingly, regarding Fryberger’s “background” discussion about his attempted

   revocation of the licenses he granted, the only disputed facts that would be material would be

   disputes as to whether TTV provided consideration to Fryberger for the license. But there are no

   such disputes. Fryberger admits TTV paid him $115,339. See [Doc. # 153-6], p. 2. Fryberger

   also admits he entered into the MSA, in which TTV made a number of binding promises, including

   the promise to pay. See [Doc. # 153], p. 3. TTV’s payments and promises are sufficient

   consideration under Colorado law. See CJI-Civ. 30:7 (2020); Troutman v. Webster, 82 Colo. 93,

   96, 257 P. 262, 263-64 (1927); see also Lucht's Concrete Pumping, Inc. v. Horner, 255 P.3d 1058,

   1061 (Colo. 2011) (“This court has long held that any benefit to a promisor or any detriment to a

   promisee at the time of the contract—no matter how slight—constitutes adequate consideration.”);

   Compass Bank v. Kone, 134 P.3d 500, 502 (Colo. App. 2006) (“Consideration may be defined as

   ‘a benefit received or something given up as agreed upon between the parties.’”) (quoting CJI-

                                                    7
Case 1:15-cv-00363-MSK-STV Document 157 Filed 03/22/21 USDC Colorado Page 8 of 28




   Civ. 4th 30:5 (1998)); Denver Indus. Corp. v. Kesselring, 90 Colo. 295, 297, 8 P.2d 767, 768

   (1932) (“A promise for a promise is a valid consideration.”).

                                    III.    LEGAL ARGUMENT.

   A.     The Court Should Deny Fryberger’s Request for Summary Judgment on his Claim
          for Copyright Infringement Against Rich Media Exchange.

          The TTV Defendants agree that Fryberger bears the burden of proof on his claim for

   copyright infringement. Palladium Music, Inc. v. EatSleepMusic, Inc., 398 F.3d 1193, 1196 (10th

   Cir. 2005). TTV Defendants also agree that Fryberger must prove two elements to establish his

   claim against RME for copyright infringement: (1) ownership of a valid copyright; and (2) copying

   of constituent elements of the work that are original. Feist Pubs., Inc. v. Rural Tel. Serv. Co., 499

   U.S. 340, 361 (1991)).

          When, as here, the plaintiff bears the burden of proof at trial, “a more stringent summary

   judgment standard applies.” Pelt v. Utah, 539 F.3d 1271, 1280 (10th Cir. 2008). To obtain

   summary judgment, Fryberger “”must establish, as a matter of law, all essential elements of the

   issue before the nonmoving party can be obligated to bring forward any specific facts alleged to

   rebut the movant's case.” Id. (citation omitted). Fryberger must prove “’beyond any reasonable

   doubt” that he is entitled to summary judgment.’” Hicks v. City of Watonga, 942 F.2d 737, 743

   (10th Cir. 1991) (quoting Ewing v. Amoco Oil Co., 823 F.2d 1432, 1437 (10th Cir. 1987)).

   Fryberger has not satisfied his burden, so the Court should deny Fryberger’s Motion.

          1.      Plaintiff Was Not the Sole Author and Does Not Exclusively Own Copyrights
                  to the Works.

          The Copyright Act of 1976 provides that “[c]opyright in a work protected under this title

   vests initially in the author or authors of the work.” 17 U.S.C. § 201(a). “Copyright protection

   subsists … in original works of authorship fixed in any tangible medium of expression, now known
                                                    8
Case 1:15-cv-00363-MSK-STV Document 157 Filed 03/22/21 USDC Colorado Page 9 of 28




   or later developed, from which they can be perceived, reproduced, or otherwise communicated,

   either directly or with the aid of a machine or device,” including “motion pictures. 17 U.S.C. §

   102(a)(8). The fixation of the author’s work must be done “by or under the authority of the

   author.” 17 U.S.C. § 101. “As a general rule, the author is the party who actually creates the work,

   that is, the person who translates an idea into a fixed, tangible expression entitled to copyright

   protection.” Cmty. for Creative Non-Violence v. Reid, 490 U.S. 730, 737 (1989).

          Fryberger claims he is the “author” of all the videos in question because they “were filed

   and/or edited by full-time employees of Fryberger sent to destinations to file resorts on behalf of

   Fryberger.” Motion, p. 8. Fryberger claims to have filmed and edited approximately 260 videos.

   See [Doc. # 53-21], ¶ 5. He admits being paid $115,333 but claims to be owed an additional

   $90,000 for his video production and editing efforts. Id., ¶ 9. Thus, he admits to being paid fifty-

   six percent of the total he invoiced for the video work. Id. Fryberger did not identify in his Motion

   the specific videos which he (or his employees) exclusively filmed for which he was not paid.

          Summary judgment on the ownership element is inappropriate because there are fact

   disputes about who is the “author” of the videos. Ms. Strimbu testified that TTV delivered 432

   videos to Apple Vacations. See Strimbu Depo., Vol. 1, p. 81:10-19 (excerpts attached as Ex. 4).

   Fryberger produced 50 to 60 of those videos. Id. Further, TTV owned numerous videos itself,

   which had been filmed before TTV entered the July 2012 service agreement and the September

   2013 MSA. Id., p. 83:24–86:11. Fryberger would edit those videos that TTV owned, but was not

   the author of them. Id. Ms. Strimbu disputed that Fryberger was the production company on all

   of the subject videos. Id., pp. 115:13 – 116:18. Further, she testified that for the videos filmed in

   Mexico, there were “many production crews,” which refutes Fryberger’s claim that he is the sole

   author of the videos. Id., p. 119:7-10. Genuine disputes also exist as to whether TTV, instead of
                                                    9
Case 1:15-cv-00363-MSK-STV Document 157 Filed 03/22/21 USDC Colorado Page 10 of 28




    Fryberger, filmed some of the videos Fryberger is now claiming at the “Works” for which he was

    the author. Id., p. 227:2-238:19. Accordingly, Fryberger has not proven beyond any reasonable

    doubt that he was the author of all the videos claimed.

           Further, TTV arranged the production process, facilitated it, and participated in the

    production process, as required by its Master Service Agreement with AVW II (dba Apple

    Vacations). See [Doc. # 79-4]. For example, when Apple Vacations wanted a particular hotel

    property or excursion filmed, it would make that request of TTV and TTV would develop a

    Statement of Work (SOW) for each project specifying the details, expectations, requirements,

    pricing, and deliverables.” Id., p. 3. TTV would provide hosting and streaming platforms and

    services for the videos. Id., p. 4. TTV would provide the insurance necessary for the production

    work. Id., p. 6. TTV also was responsible for obtaining filming permits for the properties or

    destinations where the videos were to be filmed. Id.

           TTV also had its own contractors involved in the production, such as Thom Strimbu, Jon

    Firestone and Frazer Lockhart. See Ex. 4, pp. 38:6–39:19; 87:21–88:20; 116:22–117:19; 186:22-

    187:5. These TTV agents and contractors also were authors because they combined their work

    with Fryberger’s. As such, the videos would be “joint works” or authors of a “collective work.”

    See 17 U.S.C. § 101 (defining the terms “joint work” and “collective work” for the Copyright Act);

    Andrien v. S. Ocean Cty. Chamber of Com., 927 F.2d 132, 136 (3d Cir. 1991) (plaintiff, who

    contributed to a collection of maps, could be a joint author so summary judgment was improper).

    “For two or more people to become co-authors, each author must contribute some non-trivial

    amount of creative, original, or intellectual expression to the work and both must intend that their

    contributions be combined.” Brownstein v. Lindsay, 742 F.3d 55, 64 (3d Cir. 2014) (citing 1

    Nimmer on Copyright § 6.07 and Gaiman v. McFarlane, 360 F.3d 644, 658–59 (7th Cir. 2004)).
                                                    10
Case 1:15-cv-00363-MSK-STV Document 157 Filed 03/22/21 USDC Colorado Page 11 of 28




           In Aalmuhammed v. Lee, 202 F.3d 1227, 1234 (9th Cir. 2000), the Ninth Circuit identified

    three criteria to use to determine whether a work is the product of joint authorship. The first criteria

    is whether the author “superintended” the work by exercising control over it, such as what changes

    should be made and what should be included in the work. Id. (quoting Burrow-Giles Lithographic

    Co. v. Sarony, 111 U.S. 53, 61, 4 S. Ct. 279, 282, 28 L. Ed. 349 (1884) and citing Thomson v.

    Larson, 147 F.3d 195, 202 (2nd Cir. 1998)). The superintendent of the work will “likely be a

    person ‘who has actually formed the picture by putting the persons in position, and arranging the

    place where the people are to be-the man who is the effective cause of that,’ or ‘the inventive or

    master mind’ who ‘creates, or gives effect to the idea.’” Id. (quoting Burrow-Giles Lithographic

    Co. v. Sarony, 111 U.S. at 61).

           The second criteria is whether the putative coauthors made “objective manifestations of a

    shared intent to be coauthors, as by denoting the authorship of The Pirates of Penzance as ‘Gilbert

    and Sullivan.’” Id. (citing Thomson, 147 F.3d at 202). The third criteria is whether “the audience

    appeal of the work turns on both contributions and ‘the share of each in its success cannot be

    appraised.’” Id. (quoting Edward B. Marks Music Corp. v. Jerry Vogel Music Co., Inc., 140 F.2d

    266, 267 (2nd Cir.1944) (Hand, J.), modified by, 140 F.2d 268 (1944)). The “most important

    factor” in many cases is who has control over the end product. Id.; see also Ford v. Ray, 130 F.

    Supp. 3d 1358, 1362 (W.D. Wash. 2015) (applying these Aalmuhammed factors to determine claim

    of joint ownership to hip hop song “Baby Got Back”).

           Applying these factors here shows disputed fact questions exist which preclude summary

    judgment on the question of Plaintiff’s claim to exclusive copyright ownership of the videos.

    Although it contracted with Fryberger for production services, TTV was in control of those

    production services as they related to Apple Vacations. See [Doc. # 79-4], pp. 2-4. Fryberger also
                                                     11
Case 1:15-cv-00363-MSK-STV Document 157 Filed 03/22/21 USDC Colorado Page 12 of 28




    agreed with TTV that TTV would have final control over whether a video was “satisfactory” and

    final control over whether any videos would be “approved.” See [Doc. # 152-3], p. 2. TTV

    reserved the right to “white-label”1 any content Fryberger created or edited so that TTV could

    retain control over the content. Id. Fryberger agreed to follow its travel and expense policies. Id.,

    p. 3. TTV had the right to control staffing on the filming projects and had to approve Fryberger’s

    staff. Id. Fryberger agreed that “any and all video content files, finishes or unfinished, graphic

    files, and partially finished project work, will be immediately transferred to TTY hard drives” so

    that TTV would retain control, including editorial control. Id., p. 4.

           TTV controlled Fryberger’s work and content through Thom Strimbu. TTV appointed

    Thom Strimbu as Director of Production who had ultimate creative control. Ex. 4, pp. 13:23-

    14:10, 116:22-117:1 & 187:1-9. Thom Strimbu had a lot of experience serving as production

    manager and provided creative direction in terms of shooting styles and producing quality video

    content. Id.; see also Id., p. 346:3-346:17. Mr. Strimbu is the person who recommended Fryberger

    to TTV and evaluated the quality and content of the videos provided by Fryberger to TTV. Id.

           In Ford, the court evaluated similar facts and concluded that the first Aalmuhammed factor

    weighed heavily against the plaintiff because although plaintiff performed some of the creative

    parts of the music track (e.g., playing drums and making some of the beats), the decision of whether

    to include the creative works in the final track remained with the defendant. Ford, 130 F. Supp.




    1
           The term white label describes a circumstance where a product is produced by one
    company and then rebranded by a second company to make it appear as if the product is their own.
    See Fraserside IP L.L.C. v. Netvertising Ltd., 902 F. Supp. 2d 1165, 1171 n 3 (N.D. Iowa 2012);
    Sandhills Glob., Inc. v. Garafola, No. CV1920669MASTJB, 2020 WL 1821422, at *13 (D.N.J.
    Apr. 10, 2020), reconsideration denied, No. CV1920669MASTJB, 2020 WL 7029482 (D.N.J.
    Nov. 30, 2020) (describing witness’ testimony regarding white labeling).

                                                    12
Case 1:15-cv-00363-MSK-STV Document 157 Filed 03/22/21 USDC Colorado Page 13 of 28




    3d at 1363. The defendant was the ultimate producer of the track (similar to Thom Strimbu) who

    worked in collaboration with the defendant (Sir Mix-A-Lot) to determine what content would be

    included in the final product. Id.; see also Richlin v. Metro-Goldwyn-Mayer Pictures, Inc., 531

    F.3d 962, 969 (9th Cir. 2008) (explaining that although the plaintiff created and had control over

    an original story called the Treatment, which later became the Pink Panther, the plaintiff did not

    have control over how it would be incorporated into the defendant’s motion picture); Thomson,

    147 F.3d at 202-03 (“An important indicator of authorship is a contributor’s decisionmaking

    authority over what changes are made and what is included in a work.”).

           The second factor is whether the putative coauthors made “objective manifestations of a

    shared intent to be coauthors….” Aalmuhammed, 202 F.3d at 1234. TTV’s agreement with Apple

    Vacations explains that TTV would be the sole party providing video content to Apple Vacations.

    [Doc. 79-4], p. 3. It did not provide for co-authorship or listing Fryberger as co-creator of the

    content. Id. Instead, it provided that all finished video content produced would be affixed with

    Apple Vacations’ brand and be owned by Apple Vacations. Id. The agreement further provided

    that TTV would own in its entirety “[a]ll remaining content captured during the shoot.” Id.

           TTV’s agreement with Fryberger provided that TTV would have final control over whether

    a video was “satisfactory” and final control over whether any videos would be “approved.” See

    [Doc. # 152-3], p. 2. It also required that Fryberger to provide to TTV “any and all video content

    files, finishes or unfinished, graphic files, and partially finished project work, even in the event of

    non-payment, so that TTV would retain control of the video content. Id., p. 4. TTV’s MSA with

    Fryberger also clarified that “All Confidential Information and any derivative thereof remains the

    property of TTV” and TTV was not giving to Fryberger any “intellectual property rights” to the

    video content or even a license to use the video content. Id., p. 5. The contractual arrangements
                                                     13
Case 1:15-cv-00363-MSK-STV Document 157 Filed 03/22/21 USDC Colorado Page 14 of 28




    were similar to those in Aalmuhammed, 202 F.3d at 1235, which the court determined weighed

    heavily against the plaintiff’s suggestion of ownership to the copyrightable material. Further, the

    facts are similar to Ford, where the court found that the plaintiff had not shown mutual intent to

    be co-authors because the plaintiff was never to be listed as a co-author and there were no other

    objective manifestations of an intent to be co-authors. Ford, 130 F.Supp.3d at 1363; see also

    Thomason, 147 F.3d at 203 (noting that the agreements between the parties expressly stated that

    the defendant had final approval over all changes made to the play Rent and that such changes

    would be defendant’s property, which refuted any claimed intent to be co-authors).

           The third factor is whether “the audience appeal of the work turns on both contributions

    and ‘the share of each in its success cannot be appraised.’” Aalmuhammed, 202 F.3d at 1234

    (quoted authority omitted). Here, this factor balances equally between Fryberger and TTV. The

    ultimate audience at issue here was Apple Vacations’ customers, with the intermediate audience

    being Apple Vacations. The appeal of the work to those audiences required contributions from

    Fryberger, in terms of filming the raw footage on location and then editing it. The appeal also

    required contributions from TTV in terms of further editing, branding for Apple Vacations, as well

    as providing efficient access to the finished video content.

           Here, as in Ford, “two of the three factors outlined in Aalmuhammed weigh heavily in

    favor of defendant, with the third factor being something of an unknown.” Ford, 130 F. Supp. 3d

    at 1364. Because the balance of criteria weigh against Fryberger, the Court should reject

    Fryberger’s claim that he is the sole author and copyright owner of the videos in question.

           2.      Fryberger Is Not Presumed to Own Copyrights as Work-Made-For-Hire.

           Glossing over whether Fryberger is the sole author whose creative or unique ideas were

    fixed onto a tangible expression, as required by the Act, Fryberger largely focuses on the work-
                                                    14
Case 1:15-cv-00363-MSK-STV Document 157 Filed 03/22/21 USDC Colorado Page 15 of 28




    made-for-hire doctrine. 17 U.S.C. § 201(b) provides that “[i]n the case of a work made for hire,

    the employer or other person for whom the work was prepared is considered the author for

    purposes of this title, and, unless the parties have expressly agreed otherwise in a written

    instrument signed by them, owns all of the rights comprised in the copyright.” Id. Under this

    doctrine, work-for-hire copyright ownership of an original work fixed onto a tangible expression

    “can arise through one of two mutually exclusive means, one for employees and one for

    independent contractors, and ordinary canons of statutory interpretation indicate that the

    classification of a particular hired party should be made with reference to agency law.” Cmty. for

    Creative Non-Violence, 490 U.S. at 743.

           The TTV Defendants concede that the individuals Fryberger hired to film and produce the

    videos for Fryberger were his employees. So the work-for-hire doctrine renders Fryberger the

    author of the videos filmed or produced by his employees. But hiring employees to film some

    videos does not make Fryberger the copyright owner for all the 260 videos he claims. As

    referenced above, testimony showed TTV delivered 432 videos to Apple Vacations, but Fryberger

    produced only 50 to 60 of those videos. Ex. 4, p. 81:10-19. TTV filmed numerous videos even

    before TTV entered the July 2012 service agreement and the September 2013 MSA. Id., p. 83:24–

    86:11. Fryberger edited those videos, but was not their author. Ms. Strimbu disputed that

    Fryberger was the production company on all of the subject videos. Id., pp. 115:13–116:18.

    Further, she testified that for the videos filmed in Mexico, there were “many production crews,”

    which refutes Fryberger’s claim that he is the sole author of the videos. Id., p. 119:7-10.

           Even the evidence Fryberger cites does not support his claim that he is the sole owner of

    the videos through the work-for-hire doctrine. Fryberger cited to the deposition of Nicholas Owen,

    one of his employees. Motion, p. 9 (citing Exh. V, which is also Doc. # 153-22). Mr. Owen
                                                    15
Case 1:15-cv-00363-MSK-STV Document 157 Filed 03/22/21 USDC Colorado Page 16 of 28




    testified that as Fryberger’s employee, he went to several destinations in three countries to shoot

    video, but he does not correlate any of the videos to any of the 260 videos for which Fryberger

    claims ownership. [Doc. # 153-22], pp. 32:2-24.

           Fryberger’s work-for-hire argument also fails because it presupposes that Fryberger’s

    employees would be the sole author of the videos absent the work-for-hire doctrine. As explained

    above, that presumption is inaccurate because – at best – the facts indicate joint authorship between

    TTV and Fryberger for many of the videos in question. There are fact disputes described above

    that preclude entry of summary judgment on this issue.

           Finally, on the work-for-hire issue, Fryberger argues that the MSA between Fryberger and

    TTV does not qualify as a work-made-for-hire agreement because it does not include the words

    “made for hire.” Motion, p. 12. Fryberger’s argument is not well developed but fails in any event.

           Under the Act, a work “made for hire” is:

           (1)   a work performed by an employee within the scope of his or her
           employment; or

           (2)      a work specially ordered or commissioned for use as a contribution to a
           collective work, as a part of a motion picture or other audiovisual work, as a
           translation, as a supplementary work, as a compilation, as an instructional text, as
           a test, as answer material for a test, or as an atlas, if the parties expressly agree in a
           written instrument signed by them that the work shall be considered a work made
           for hire. For the purpose of the foregoing sentence, a “supplementary work” is a
           work prepared for publication as a secondary adjunct to a work by another author
           for the purpose of introducing, concluding, illustrating, explaining, revising,
           commenting upon, or assisting in the use of the other work, such as forewords,
           afterwords, pictorial illustrations, maps, charts, tables, editorial notes, musical
           arrangements, answer material for tests, bibliographies, appendixes, and indexes,
           and an “instructional text” is a literary, pictorial, or graphic work prepared for
           publication and with the purpose of use in systematic instructional activities.

    17 U.S.C. § 101. The first test does not apply because Fryberger was not TTV’s employee.




                                                     16
Case 1:15-cv-00363-MSK-STV Document 157 Filed 03/22/21 USDC Colorado Page 17 of 28




           Under the second test, “[a]n independent contractor’s work will be classified as ‘for hire’

    only if: (1) he was specially commissioned to create the work in question, (2) the created work

    falls within one of nine statutorily defined categories, and (3) the parties expressly agreed in a

    written instrument signed by them that the work would be a work made for hire. Armento v. Laser

    Image, Inc., 950 F. Supp. 719, 728 (W.D.N.C. 1996), aff'd, 134 F.3d 362 (4th Cir. 1998) (citing

    17 U.S.C. § 101(2)). Here, it is undisputed that TTV specifically commissioned Fryberger to

    create the videos in question. See [Doc. # 152-3], p. 1. It also is undisputed that the videos fall

    within one of the nine statutorily defined categories contained in 17 U.S.C. § 102(a)(8). The only

    material question relates to the third element – whether TTV and Fryberger expressly agreed in a

    written instrument signed by them that the work would be a work made for hire.

           The Act’s “work for hire” express writing requirement serves two functions. Schiller &

    Schmidt, Inc. v. Nordisco Corp., 969 F.2d 410, 412 (7th Cir. 1992). First, the writing requirement

    serves “as a statute of frauds so that written agreements, rather than oral ones, will govern the

    distribution of copyrights in the ‘for-hire’ context.” Armento, 950 F. Supp. at 728 (citing Schiller,

    969 F.2d at 412). Second, the Act’s “work for hire” express writing requirement serves the

    function “to make the ‘ownership of the property rights in intellectual property clear and definite,

    so that such property will be readily marketable.’” Id. (quoting Schiller, 969 F.2d at 412).

           Here, the MSA is a written agreement signed by TTV and Fryberger. [Doc. # 152-3], p. 6.

    The MSA explains that all “Confidential Information, and any derivative thereof remains the

    property of TTV, and no license, intellectual property rights or other rights to the Confidential

    Information are granted or implied hereby other than the limited right to use for the Purpose.” Id.,

    p. 5. For copyrightable or copyrighted material, the MSA defined derivatives to mean “any



                                                    17
Case 1:15-cv-00363-MSK-STV Document 157 Filed 03/22/21 USDC Colorado Page 18 of 28




    translation, abridgement, revision or other form in which an existing work may be recast,

    transformed or adapted.” Id. Thus, the MSA serves both requirements of the Act.

           Fryberger claims that the MSA does not satisfy the Act because it does not contain the

    words “made for hire.” Motion, p. 12. But “that omission is not fatal.” Armento, 950 F. Supp. at

    730; see also Warren v. Fox Fam. Worldwide, Inc., 328 F.3d 1136, 1141 (9th Cir. 2003)

    (explaining “there is no requirement, either in the Act or the caselaw, that work-for-hire contracts

    include any specific wording.”); Logicom Inclusive, Inc. v. W.P. Stewart & Co., No. 04 CIV. 0604

    (CSH), 2004 WL 1781009, at *11 (S.D.N.Y. Aug. 10, 2004) (“As prudent as it may be, parties

    need not always use the phrase ‘works made for hire’ in order to fulfill the demands of the

    definition of the phrase under § 101(2).”).

           Here, as in Armento and the other cases cited, TTV presented the idea of creating the videos

    to Fryberger. TTV and Fryberger reached the written agreement before production of any of the

    created content. TTV incurred the expense of producing the videos, subject to the outstanding

    amounts owed under the MSA. TTV set out its intention to own the commissioned work through

    the MSA. TTV “acted at all times consistently with that relationship.” Armento, 950 F. Supp. at

    732. Thus, the MSA’s language was sufficient to meet all of the requirements of a work made for

    hire by an independent contractor pursuant to 17 U.S.C. § 101. Id.; see also Logicom Inclusive,

    Inc., 2004 WL 1781009, at *11 (finding sufficient an agreement that did not contain the words

    “work for hire” but clarified that the work product created by the plaintiff “in furtherance of the

    services performed by Consultant to Company under this agreement shall be the sole property of

    the Company for the sole use of the Company and its clients”).

           The “work for hire doctrine creates a rebuttable presumption that [TTV] is the author of

    the [videos] and the copyright owner.” Neva, Inc. v. Christian Duplications Int'l, Inc., 743 F.
                                                    18
Case 1:15-cv-00363-MSK-STV Document 157 Filed 03/22/21 USDC Colorado Page 19 of 28




    Supp. 1533, 1544 (M.D. Fla. 1990).” “This presumption shifts the burden of persuasion to

    [Fryberger] to prove by a preponderance of the evidence that the expressed or implied terms of the

    contract show an intention that the copyright should remain with [Fryberger].” Id. (citations

    omitted); see also Dolman v. Agee, 157 F.3d 708, 712 (9th Cir. 1998) (explaining that in the

    absence of an express contractual reservation of the copyright in the artist, the presumption arises

    that the mutual intent of the parties is that the title to the copyright shall be in the person at whose

    instance and expense the work is done); May v. Morganelli-Heumann & Assocs., 618 F.2d 1363,

    1368 (9th Cir. 1980) (“Under the ‘works for hire’ doctrine, when an employer hires an employee

    or an independent contractor to produce work of an artistic nature, the courts will presume in the

    absence of contrary proof that the parties expected the employer to own the copyright and that the

    artist set his price accordingly.”); Lin-Brook Builders Hardware v. Gertler, 352 F.2d 298, 300 (9th

    Cir. 1965) (“[W]e believe that when one person engages another, whether as employee or as an

    independent contractor, to produce a work of an artistic nature, that in the absence of an express

    contractual reservation of the copyright in the artist, the presumption arises that the mutual intent

    of the parties is that the title to the copyright shall be in the person at whose instance and expense

    the work is done.”) (citations omitted).

           Here, Fryberger has not rebutted this presumption, rendering summary judgment in

    Fryberger’s favor improper. The Court should reject Fryberger’s claim that the MSA did not create

    a work for hire relationship between TTV and Fryberger.

           3.      Fryberger Transferred Any Copyrights He May Have Owned for Filming or
                   Producing the Videos to TTV.

           As the TTV Defendants explained in their motion for summary judgment, even if Fryberger

    were the sole author of the videos, he does not own the copyrights to the videos because he

                                                     19
Case 1:15-cv-00363-MSK-STV Document 157 Filed 03/22/21 USDC Colorado Page 20 of 28




    transferred them through the MSA. [Doc. # 152], pp. 14-15. Fryberger argues in his Motion,

    however, that the MSA was insufficient to transfer copyright ownership because it “does not

    express ‘a clear and unequivocal transfer or assignment of copyright” because the MSA does not

    “contain a copyright section or any other section that can be reasonably interpreted to express an

    intent to transfer ownership of copyrights from Fryberger to TTV.” Motion, p. 10.

           Fryberger errs because the Act does not require talismanic language or spell out the

    requirements that must be included in a writing that transfers or assigns copyrights. Radio

    Television Espanola S.A. v. New World Entm't, Ltd., 183 F.3d 922, 927 (9th Cir. 1999). All that

    is required is a writing that demonstrates an intent to transfer copyright ownership. Id. (citing

    Valente-Kritzer Video v. Pinckney, 881 F.2d 772, 775 (9th Cir. 1989) and 3 Melville B. Nimmer

    & David Nimmer, Nimmer on Copyright, § 10.03[A][2] at 10–37).

           Here, it is undisputed that the MSA is a writing. The terms of the MSA demonstrate

    Fryberger’s and TTV’s intent that any copyright Fryberger may have had to the video content

    would be transferred to TTV. [Doc. # 152-3], p. 4 (providing that “[a]t no time, and for no reason,

    will [Plaintiff] withhold any video, graphic, or content files owned or applied to TTV work”); Id.

    (providing that TTV would own all confidential information); Id., p. 5 (all confidential

    information, copyrights and an derivative work created by Fryberger “remains the property of

    TTV” and no “no license, intellectual property rights or other rights to the Confidential

    Information are granted or implied hereby other than the limited right to use for the Purpose.”).

           Fryberger responds that the MSA’s terms are insufficient because it not contain the words

    “transfer,” “assignment” or synonymous words. Motion, p. 10. His argument is factually and

    legally erroneous. Fryberger’s argument is factually erroneous because the MSA contains the



                                                   20
Case 1:15-cv-00363-MSK-STV Document 157 Filed 03/22/21 USDC Colorado Page 21 of 28




    word “transferred” twice in the provided content paragraph and one in the effect of termination

    paragraph. [Doc. # 152-3], pp. 3-4.

           Fryberger’s argument is legally erroneous because the Act does not require use of the terms

    “transfer” or “assignment” or synonymous words. See SCO Grp., Inc., 578 F.3d at 1212 (rejecting

    argument that writing was insufficient because it did not clearly state the copyrights to be

    transferred because “Section 204(a), by its terms, imposes only the requirement that a copyright

    transfer be in writing and signed by the parties from whom the copyright is transferred; it does not

    on its face impose any heightened burden of clarity or particularity.”); see also Sisyphus Touring,

    Inc. v. TMZ Prods., Inc., 208 F. Supp. 3d 1105, 1113 (C.D. Cal. 2016) (“The actual writing in a

    transfer of copyright does not have to explicitly state that copyright ownership is being transferred,

    and emails may be used to determine if there was a transfer.”) (citations omitted); Corbello v.

    DeVito, 832 F. Supp. 2d 1231, 1245 (D. Nev. 2011) (“A transfer of copyright ownership need not

    use the words ‘transfer’ or ‘assign’ but must indicate an intent to effect an outright transfer of the

    copyright.”); Metro. Reg'l Info. Sys., Inc. v. Am. Home Realty Network, Inc., 722 F.3d 591, 600

    (4th Cir. 2013) (explaining that “a qualifying writing under Section 204(a) need not contain an

    elaborate explanation nor any particular ‘magic words’”) (citations omitted).

           Indeed, because the Act contains no such requirement, courts have held that check

    endorsements and emails could constitute a signed writing that sufficiently satisfies 16 U.S.C. §

    204(a)’s writing requirement. See Rico Recs. Distributrs, Inc. v. Ithier, No. 04 CIV. 9782 (JSR),

    2006 WL 846488, at *1 (S.D.N.Y. Mar. 30, 2006) (facts showing that purchaser of sound

    recordings endorsed checks for the purchase with comments such as ‘Purchase of rights of EGC

    catalogue’ and ‘Bonus on L.P. recording agreement’ were not on their face “sufficiently clear as

    to unambiguously evidence copyright transfer,” but they could be “susceptible to such an
                                                     21
Case 1:15-cv-00363-MSK-STV Document 157 Filed 03/22/21 USDC Colorado Page 22 of 28




    interpretation” such that summary judgment was improper); Sisyphus Touring, Inc, 208 F. Supp.

    3d at 1113 (finding that emails which did not specifically say that artist was transferring copyright

    ownership to defendants still demonstrated artist’s “intention was to transfer ownership to

    Defendants”); Johnson v. Tuff-N-Rumble Mgmt., Inc., No. CIV.A.99-1374, 2000 WL 1145748, at

    *6 (E.D. La. Aug. 14, 2000) (check written “for ‘assignment of Johnson's copyrights to Tuff City

    agreement dated June 17, 1997” was sufficient to satisfy writing requirement); Dean v. Burrows,

    732 F. Supp. 816, 823 (E.D. Tenn. 1989) (endorsement of check with “the notation that it was

    written for ‘mold designs and molds’” complied with “the requirements of 17 U.S.C. § 204(a).”).

           State contract law controls the question of whether the MSA demonstrated the parties’

    intent to transfer ownership of the copyrights in the videos from Fryberger to TTV. SCO Grp.,

    Inc., 578 F.3d at 1209. “The interpretation of a contract under Colorado law is a legal question.”

    Grant v. Pharmacia & Upjohn Co., 314 F.3d 488, 491 (10th Cir. 2002) (citing Fibreglas

    Fabricators, Inc. v. Kylberg, 799 P.2d 371, 374 (Colo. 1990) and Holland v. Bd. of County

    Comm'rs, 883 P.2d 500, 505 (Colo. App. 1994)). The “primary goal of contract interpretation is

    to determine and give effect to the intent of the parties.” Ad Two, Inc. v. City & Cty. of Denver ex

    rel. Manager of Aviation, 9 P.3d 373, 376 (Colo. 2000) (citation omitted). “The intent of the

    parties to a contract is to be determined primarily from the language of the instrument itself.” Id.

    “The meaning of a contract is found by examination of the entire instrument and not by viewing

    clauses or phrases in isolation.” U.S. Fid. & Guar. Co. v. Budget Rent-A-Car Sys., Inc., 842 P.2d

    208, 213 (Colo. 1992) (citations omitted). The MSA must be interpreted “in harmony with the

    plain and generally accepted meaning of the words employed.” Ad Two, Inc., 9 P.3d at 376.

           Here, the MSA’s purpose was clearly defined: “TTV wishes to receive pre-production,

    production, and post-production services and CFF wishes to provide such pre-production,
                                                    22
Case 1:15-cv-00363-MSK-STV Document 157 Filed 03/22/21 USDC Colorado Page 23 of 28




    production, and post-production services to TripTelevision.” [Doc. # 152-3], p. 1. Fryberger

    agreed to provide those production services to TTV and TTV agreed to pay Fryberger for his

    services. Id., pp. 1-2. Further, Fryberger agreed to provide to TTV copies of “all pre-production,

    production. and post-production video, including video content files, finishes or unfinished,

    graphic files, and partially finished project work (the ‘Content) from the previous two (2) weeks

    onto the hard drive provided by TTV” even before payment was due from TTV. Id., p. 3.

    Fryberger also agreed to transfer “any and all video content files, finishe[d] or unfinished, graphic

    files, and partially finished project work” immediately upon termination of the MSA, which would

    include termination for nonpayment by TTV. Id., p. 4. These terms demonstrate Fryberger’s and

    TTV’s intention that all of the video content would be “transferred” to TTV because the parties

    intended TTV to own the video content in any form.

            Further, Fryberger agreed that TTV’s information – including the location of the video

    shoots, what was filmed, etc. – was confidential information belonging to TTV. Id., p. 4. That

    included TTV’s copyrights, which reasonably construed, also would mean work that could be

    copyrighted, such as the videos. Id. Fryberger agreed that all such information “and any derivative

    thereof remains the property of TTV.” Id., p. 5.2 Construing these terms in harmony, for any

    information belonging to TTV, as described above, the information (including videos) belonged

    to TTV. Id. For any content developed or edited by Fryberger, Fryberger agreed to transfer that

    content immediately to TTV, which would make TTV the owner of such information. Id., pp. 3-

    4. The transfer would, by definition, wrap the content into the “Confidential Information”



    2
             The video content is derivative of TTV’s confidential information because it was only created at TTV’s
    direction by providing Fryberger information about where the videos would be filmed, what should be depicted, etc.
    The video content derived from TTV’s work and agreement with Apple Vacations, so it was derivative of the
    “Confidential Information” TTV provided to Fryberger.
                                                          23
Case 1:15-cv-00363-MSK-STV Document 157 Filed 03/22/21 USDC Colorado Page 24 of 28




    language in the MSA, Id., p. 4, which the MSA clearly indicated would belong to TTV. Id., p. 5.

    Accordingly, Fryberger errs when he claims that the MSA did not transfer copyrights to TTV.

           Even accepting arguendo Fryberger’s argument that there is a lack of clarity or an

    ambiguity in the MSA about whether the parties intended that Fryberger would transfer any claim

    of copyright ownership to TTV, summary judgment would be improper. SCO Grp., Inc., 578 F.3d

    at 1209 (when “a contract is ambiguous and allows the introduction of external evidence to

    determine the contract's construction, ‘then interpretation of the contract becomes a question of

    fact.’”) (quoting Stegall v. Little Johnson Assocs., Ltd., 996 F.2d 1043, 1048 (10th Cir. 1993)).

    Indeed, when “a contract is determined to be ambiguous, as here, the meaning of its terms are

    generally an issue of fact to be determined in the ‘same manner’ as other factual disputes,”

    rendering summary judgment improper. Stroh Ranch Dev., LLC v. Cherry Creek S. Metro. Dist.

    No. 2, 935 F. Supp. 2d 1052, 1055 (D. Colo. 2013) (citations omitted).

           4.      Fryberger’s Claims Are Barred by the Bankruptcy Settlement.

           Finally, as the TTV Defendants explained in their summary judgment motion, the

    Bankruptcy Trustee in TTV’s bankruptcy case entered into a court-approved final Settlement

    Agreement and Release with RME and Ms. Strimbu. [Doc. # 152], pp. 3-11. The settlement

    Agreement binds all creditors of TTV’s estate, including Fryberger. Id. In addition to providing

    an irrevocable license, Fryberger therefore is not entitled to summary judgment on any of his three

    remaining claims because of the settlement.

    B.     The Court Should Deny Fryberger’s Request for Summary Judgment on his Claim
           for Contributory Copyright Infringement Against Kulin Strimbu.

           Fryberger also moved the Court to enter summary judgment on his claim against Ms.

    Strimbu for contributory copyright infringement. To establish a claim for contributory copyright

                                                   24
Case 1:15-cv-00363-MSK-STV Document 157 Filed 03/22/21 USDC Colorado Page 25 of 28




    infringement, Fryberger must first establish direct infringement on his first claim and then also

    establish: (1) Ms. Strimbu knew or had reason to know of the infringing activity; (2) Ms. Strimbu

    intentionally induced and materially contributed to the infringing activity. La Resolana Architects,

    PA, 555 F.3d at 1181 (citing Metro–Goldwyn–Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913,

    930–31, 125 S.Ct. 2764, 162 L.Ed.2d 781 (2005)). Fryberger bears the burden of proof on each

    element of his contributory copyright infringement claim. Savant Homes, Inc. v. Collins, 809 F.3d

    1133, 1146 (10th Cir. 2016).

           Fryberger is not entitled to summary judgment on his contributory copyright infringement

    claim for four reasons. First, he is not entitled to summary judgment because of the bankruptcy

    settlement. [Doc. # 152], pp. 3-11. Second, he is not entitled to summary judgment because he

    cannot establish direct infringement for the reasons explained above. See supra. Third, Fryberger

    is not entitled to summary judgment because Fryberger provided an implied irrevocable license to

    use the video content. [Doc. # 152], pp. 16-28.

           Finally, Fryberger is not entitled to summary judgment on his claim for contributory

    copyright infringement because he has not presented undisputed facts showing Ms. Strimbu knew

    that TTV or RME was infringing on his copyrights and materially contributed to the infringing

    activity. Ms. Strimbu, as an officer of both TTV and Rich Media Exchange, reasonably believed

    that Fryberger had agreed that TTV owned the content, through the MSA, and that Fryberger

    agreed to transfer all content through the MSA. See supra. Thus, she did not know of TTV was

    infringing and materially contribute to TTV’s infringement. See Diversey v. Schmidly, 738 F.3d

    1196, 1204 (10th Cir. 2013) (explaining that contributory liability attaches only when defendant

    causes or materially contributes to another's infringing activities “and knows of the infringement.”)

    (citing Fonovisa, Inc. v. Cherry Auction, Inc., 76 F.3d 259, 264 (9th Cir. 1996)); Gershwin Pub.

                                                    25
Case 1:15-cv-00363-MSK-STV Document 157 Filed 03/22/21 USDC Colorado Page 26 of 28




    Corp. v. Columbia Artists Mgmt., Inc., 443 F.2d 1159, 1162 (2d Cir. 1971) (explaining that

    contributory copyright infringement requires proof that defendant acted “with knowledge of the

    infringing activity”); see also Perfect 10, Inc. v. Amazon.com, Inc., 508 F.3d 1146, 1172 (9th Cir.

    2007) (explaining that defendant must have actual knowledge that she was using specific

    infringing material to be liable for contributory copyright infringement) (citation omitted);

    Luvdarts, LLC v. AT & T Mobility, LLC, 710 F.3d 1068, 1072 (9th Cir. 2013) (affirming dismissal

    of contributory copyright infringement because plaintiff did not allege plausible facts to show “the

    requisite knowledge of specific infringement” and such a claim requires “more than a generalized

    knowledge by the [defendant] of the possibility of infringement”).

    C.     The Court Should Deny Fryberger’s Request for Summary Judgment on his Claim
           for Vicarious Copyright Infringement Against Kulin Strimbu.

           Fryberger also moved the Court to enter summary judgment on his claim against Ms.

    Strimbu for vicarious copyright infringement. To establish a claim for vicarious copyright

    infringement, Fryberger must first establish direct infringement by TTV or RME and also

    establish: (1) Ms. Strimbu “’enjoyed a direct financial benefit from another's infringing activity;’”

    and (2) Ms. Strimbu had “’the right and ability to supervise the infringing activity.’” La Resolana

    Architects, PA, 555 F.3d at 1181 (quoting Ellison v. Robertson, 357 F.3d 1072, 1076 (9th Cir.

    2004)). Like his claim for contributory copyright infringement, Fryberger is not entitled to

    summary judgment on his vicarious copyright infringement claim for several reasons.

           First, he is not entitled to summary judgment on this claim because of the bankruptcy

    settlement. [Doc. # 152], pp. 3-11. Second, he is not entitled to summary judgment on this claim

    because he cannot establish direct infringement for the reasons explained above. See supra. Third,

    Fryberger is not entitled to summary judgment on this claim because he provided an implied

    irrevocable license to use the video content. [Doc. # 152], pp. 16-28.
                                                    26
Case 1:15-cv-00363-MSK-STV Document 157 Filed 03/22/21 USDC Colorado Page 27 of 28




           Fourth, regarding the “direct financial benefit” element, Fryberger has not presented

    undisputed evidence proving “’beyond any reasonable doubt” that he is entitled to summary

    judgment,’” Hicks, 942 F.2d at 743 (quoting Ewing, 823 F.2d at 1437. Fryberger argues that Ms.

    Strimbu enjoyed a direct financial benefit because she was the 99% owner of RME and RME

    received $60,000 for hosting services. Motion, p. 17. Such evidence is, at most, evidence of

    indirect financial benefit, which is insufficient. Ellison, 357 F.3d at 1079.

           Apple Vacations paid for the content hosting and streaming services for a monthly fee

    regardless of the content posted. See [Doc. 79-4], p. 5. The hosting services payment was not

    directly tied to infringing videos. Id. Further, Fryberger has not presented any evidence showing

    that RME’s customer – Apple Vacations – subscribed for the hosting or streaming services

    “because of the available infringing material or canceled subscriptions because it was no longer

    available.” Ellison, 357 F.3d at 1079. Fryberger also has not presented undisputed evidence

    showing a direct casual connection between the pre-arranged fees Apple Vacations agreed to pay

    for hosting and services and the infringing activity claimed. Thus, like the plaintiff in Ellison,

    Fryberger “has not offered enough evidence for a reasonable juror” to conclude that Kulin Strimbu

    received a direct financial benefit from TTV’s or Rich Media’s alleged infringement and “no jury

    could reasonably conclude that [Ms. Strimbu] received a direct financial benefit from providing

    access to the infringing material.” Id. Summary judgment in Fryberger’s favor is inappropriate.

                                         IV.     CONCLUSION.

           WHEREFORE, for the foregoing reasons, TTV Defendants respectfully request the Court

    deny Plaintiff’s Motion for Summary Judgment [Doc. # 153].




                                                    27
Case 1:15-cv-00363-MSK-STV Document 157 Filed 03/22/21 USDC Colorado Page 28 of 28




           DATED: March 22, 2021.

                                                        s/ Troy R. Rackham
                                                        Troy R. Rackham
                                                        SPENCER FANE, LLP
                                                        1700 Lincoln Street, Suite 2000
                                                        Denver, Colorado 80203
                                                        trackham@spencerfane.com

                                                        Attorney for Defendants Kulin Strimbu and
                                                        Rich Media Exchange, LLC


                                    CERTIFICATE OF SERVICE

           I hereby certify that on March 22, 2021, I electronically filed the foregoing with the
    Clerk of the Court using the CM/ECF system which will send notification of such filing to the
    following:

   Thomas P. Howard
   Scott E. Brenner
   William C. Groh
   Thomas P. Howard, LLC
   842 W South Boulder Rd., #200
   Louisville, CO 80027
   Attorneys for Plaintiff

   Andrew D. Ringel
   Conor Boyle
   Hall & Evans, LLC
   1001 17th Street, Suite 300 Denver,
   CO 80202

   Attorneys for Apple Vacations, LLC

                                                        s/ Troy R. Rackham




                                                  28
